NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                    Argued December 9, 2009
                                    Decided February 2, 2010

                                              Before

                              JOEL M. FLAUM, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 07‐3391                                            Appeal from the United States 
                                                       District Court for the Northern 
UNITED STATES OF AMERICA,                              District of Illinois, Eastern Division.
                Plaintiff‐Appellee,
                                                       No. 06‐CR‐562
       v.
                                                       Charles R. Norgle, Sr., 
SALEM FUAD ALJABRI,                                    Judge.
               Defendant‐Appellant.



                                            O R D E R

        In 2007 the United States charged Salem Fuad Aljabri in a superseding indictment
with nine counts of wire fraud in violation of 18 U.S.C. § 1343, five counts of money
laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i), and eleven counts of structuring
under 31 U.S.C. § 5324(a)(3).  The case went to trial and the jury returned a verdict of guilty
on all counts.1  Aljabri was then sentenced to a prison term of 90 months.  On appeal Aljabri
challenges the sufficiency of the evidence supporting his money‐laundering and structuring


       1
        The district court granted the government’s motion to dismiss one of the structuring counts,
Count 14, before the case was submitted to the jury.
No. 07‐3391                                                                             Page 2

convictions.  The government concedes that Aljabri’s money‐laundering convictions must
be vacated, and we accept this concession.  The structuring counts were supported by
sufficient evidence however, and we therefore affirm Aljabri’s convictions on those counts.




                                       I. Background

        Although it led to a lengthy 25‐count indictment, Aljabri’s criminal activity was
rather simple.  Aljabri, along with his codefendant Hope Cordova, schemed to defraud and
obtain money from the United States Department of Agriculture Food and Nutrition
Service’s Food Stamp Program (“program”) by purchasing program benefits (“food
stamps”) from customers for discounted amounts of cash.  This relatively common form of
food‐stamp fraud is sometimes referred to as “trafficking.”  Aljabri was the owner of the
Sobba Food Mart, a neighborhood grocery store in Chicago that was enrolled as an
authorized retailer in the federal food‐stamp program.  From March 2003 to June 2004,
Aljabri, through Sobba, unlawfully purchased program benefits from food‐stamp recipients. 
After redeeming over $1 million in program benefits, Sobba was terminated from the
program.  In 2005 Aljabri was once again able to access program benefits by instructing
Cordova, his girlfriend, to open a new store, the White Bird grocery store.  White Bird
successfully enrolled in the program, and Aljabri resumed his trafficking scheme.  Aljabri
was arrested in August of 2006 for this fraudulent activity and charged with multiple counts
of wire fraud, money laundering, and structuring. 

A. Wire Fraud

        The government was able to pursue wire‐fraud charges against Aljabri because of
the manner in which program benefits must be processed.  While the food‐stamp program
was formerly coupon‐based, it no longer operates in that manner.  Instead, program
recipients—at least those in Illinois—are provided with a “Link card,” which functions
much like a debit card.  Benefits are automatically credited to recipients’ Link card accounts
each month.  Accredited retailers, such as Sobba and White Bird, are provided with “Link
card machines.”  After selecting food items, the program recipient swipes his Link card
through this machine.  The machine then interfaces with a computer system located in
Austin, Texas, which maintains data on each Link card account and approves (or rejects) all
program‐benefit transactions.  At the end of each day, the Texas computer then tallies the
totals owed to each retailer and correspondingly credits that retailer’s account.

       The food‐stamp program explicitly prohibits the redemption of benefits for cash, but
the government presented overwhelming evidence that Aljabri repeatedly engaged in such
behavior.  In addition to testimony from program recipients who admitted selling their
No. 07‐3391                                                                              Page 3

benefits to Aljabri for cash, the government presented convincing circumstantial evidence
that Aljabri was defrauding the program.  For instance, from March of 2003 until June of
2004, Sobba redeemed over $1.2 million in program benefits, which accounted for over 97%
of its total business during that time.  Many of these Link card transactions involved
“purchases” exceeding $100 in value even though Sobba apparently had a limited food
selection and no shopping carts or baskets.  Finally, Mohammad Malkawi, who purchased
Sobba from Aljabri, testified that despite the fact that he had improved the store’s facilities
and expanded its inventory, his successor store averaged $14,000 to $17,000 in monthly
business, and only half of that involved Link transactions.  The government presented
similar evidence (both direct testimony from program recipients as well as circumstantial
evidence based on the nature and quantity of Link transactions processed) to show that
Aljabri conducted similar fraud at the White Bird grocery store.

B. Money Laundering

        The government pursued money‐laundering charges against Aljabri on the theory
that Aljabri would use the cash he received from earlier trafficking transactions in order to
acquire program benefits from subsequent “customers.”  The premise was that because each
time Aljabri illegally purchased program benefits he needed to front the cash before getting
reimbursed at the end of the day by the Link system, he required a steady stream of funds
to keep his operation afloat.  The government presented evidence that Aljabri would
routinely make large cash withdrawals from his designated Link account in order to
facilitate these illegal payments to program recipients.  To bolster its case that these
withdrawals were made for the purpose of trafficking and not for some legitimate pursuit,
the government introduced evidence that Aljabri did not generally use cash to cover other
operational expenses such as inventory purchases, utilities, and rent.  The government
argued to the jury that in this way Aljabri knowingly used the “proceeds” of one instance of
wire fraud to “promote” another. 

C. Structuring

        As we have noted, Aljabri’s trafficking operation required Aljabri to keep large sums
of cash on hand in order to transact business with program recipients.  Sobba maintained an
account with the Cole Taylor Bank in Chicago.  All of Sobba’s Link reimbursements were
wired to this account.  In order to fund future Link purchases, Aljabri obtained cash from
this account by writing checks to cash.  The government presented evidence that from
March 2003 through June 2004, Aljabri cashed at least 155 such checks from this account,
withdrawing approximately $942,485 in total.  Excluding those checks cashed in the days
immediately preceding Sobba’s disqualification from the program, Aljabri only cashed two
checks in excess of $10,000.  Counts 12‐13 and 15‐22 pertained to ten separate transactions
that the government asserted were instances of structuring.  In each instance the
No. 07‐3391                                                                            Page 4

government alleged that Aljabri structured the transaction to avoid the $10,000 threshold for
currency transaction reporting requirements by purposefully arranging to withdraw an
amount in excess of $10,000 by cashing a series (between two and four) of checks that
summed to a total greater than $10,000 but had individual values below this amount.  The
government further alleged that for each count the financial transactions involved were all
“conducted” on a single date.  In addition to this circumstantial evidence, Immigration and
Customs Enforcement Special Agent Tamara Yoder testified that following his arrest,
Aljabri, who had waived his right to remain silent, admitted he was aware of the federal
reporting requirements for currency transactions in excess of $10,000.  




                                       II. Discussion

       On appeal Aljabri argues the evidence was insufficient to convict him of money
laundering and structuring.  In considering a sufficiency‐of‐the‐evidence challenge, “[w]e
review the evidence at trial in the light most favorable to the government and ‘will overturn
a conviction based on insufficient evidence only if the record is devoid of evidence from
which a reasonable jury could find guilt beyond a reasonable doubt.’”  United States v.
Hampton, 585 F.3d 1033, 1040 (7th Cir. 2009) (quoting United States v. Severson, 569 F.3d 683,
688 (7th Cir. 2009)).  

A. Money Laundering

        Aljabri was convicted of five counts of money laundering in violation of 18 U.S.C.
§ 1956(a)(1)(A)(i), which prohibits the use of “the proceeds of some form of unlawful
activity” in a financial transaction “with the intent to promote the carrying on of specified
unlawful activity.”  To convict Aljabri of money laundering, the government was required
to prove the following four elements beyond a reasonable doubt: (1) Aljabri knowingly
conducted the charged financial transactions; (2) those transactions involved the proceeds of
illegal activity; (3) Aljabri knew the property involved in these transactions represented
illegal proceeds; and (4) Aljabri conducted the charged transactions with the intent to
promote the carrying on of the unlawful activity.

       Aljabri contends that the government did not present sufficient evidence that the
charged financial transactions involved “proceeds” of illegal activity as that term has been
defined in recent opinions of this circuit and of the Supreme Court.  The government
concedes this error and agrees that Aljabri’s money‐laundering convictions (Counts 7‐11)
should be vacated.

       The term “proceeds” is not defined in the money‐laundering statute.  In United States
No. 07‐3391                                                                                Page 5

v. Scialabba, 282 F.3d 475, 475 (7th Cir. 2002), this court held that “at least when the crime
entails voluntary, business‐like operations, ‘proceeds’ must be net income [rather than gross
income]; otherwise the predicate crime merges into money laundering (for no business can
be carried on without expenses) and the word ‘proceeds’ loses operational significance.” 
The Supreme Court’s recent decision in United States v. Santos, 128 S. Ct. 2020 (2008),
addressed this issue; unfortunately, Santos yielded a fractured result.  As we have recently
explained: 

       Four Justices in Santos concluded that ‘proceeds’ in § 1956 always means net
       income.  Four concluded that the word always means gross income.  Justice
       Stevens concluded that the meaning depends on the nature of the crime—that
       it means net income for unlicensed gambling (the subject of Santos and
       Scialabba) but could mean gross income for drug rings.

United States v. Hodge, 558 F.3d 630, 633 (7th Cir. 2009).  

          Since the government concedes that the “net income” definition applies in this case,
we need not decide whether, under Justice Stevens’s approach, a conviction for money
laundering involving proceeds from wire fraud (for food‐stamp trafficking) would require
the use of “net income” or “gross income” from that fraud.2  See id. at 634 (“Such a
concession cannot bind the court to one legal rule rather than another, but it can forfeit the
benefit of a particular rule for one case.”).  The government further acknowledges that at
trial it failed to introduce sufficient evidence to satisfy its burden of proof concerning this
“net proceeds” element of the money‐laundering offense.  While the government presented
evidence that Aljabri used Link funds to pay for program benefits, it never articulated a
theory as to why those food‐stamp purchases should properly be considered a reinvestment
of the net profits of Aljabri’s fraudulent enterprise. 

B. Structuring

       Aljabri was convicted of ten counts (Counts 12‐13 and 15‐22) of structuring under
31 U.S.C. § 5324(a)(3).  Federal law requires financial institutions to file a Currency
Transaction Report with the government for financial transactions in which a customer
makes a “deposit, withdrawal, exchange of currency or other payment or transfer . . .
involv[ing] . . . currency of more than $10,000.”  31 C.F.R. § 103.22(b)(1); 31 U.S.C. § 5313(a). 
Section 5324(a)(3) then prohibits individuals from deliberately “structuring” their financial
transactions “for the purpose of evading th[ose] reporting requirements.”



       2
         Also, because of the government’s concession, we need not consider whether the jury was
properly instructed as to the correct definition of “net proceeds.”
No. 07‐3391                                                                                          Page 6

        Aljabri challenges his structuring convictions on two different grounds.  Aljabri first
claims that he cannot legally be found guilty of structuring on Counts 17, 18, 20, 21, and 22
because the financial transactions relating to each of those five counts all took place on
different days.  In making this argument, Aljabri seizes on Cole Taylor’s particular method
of processing checks.  At Cole Taylor, “banking” activities cease for the week every Friday
at 3 p.m. even though the bank remains open past 3 p.m. on Fridays and is open on
Saturdays as well.  Thus a customer can cash a check at Cole Taylor after 3 p.m. on a Friday,
but that check will not be officially processed until the following Monday.  In such a
circumstance, the bank’s records will reflect the time that the check was actually presented
to be cashed (say 4:57 p.m.), but will provide the date that corresponds to the following
Monday (or whatever is the next “banking” day). 

       Aljabri argues that with respect to five of the structuring counts, the government
misled the jury to believe that the alleged transactions took place on a single day when they
were in fact spread out over multiple days.  The problem with this argument is that
financial transactions need not occur, or even be processed, on a single date in order to
constitute structuring.  Treasury regulations have defined “structuring” as follows:

        [A] person structures a transaction if that person . . . conducts or attempts to
        conduct one or more transactions in currency, in any amount, at one or more
        financial institutions, on one or more days, in any manner, for the purpose of
        evading the reporting requirements under section 103.22 of this part.  ‘In any
        manner’ includes, but is not limited to, the breaking down of a single sum of
        currency exceeding $10,000 into smaller sums, including sums at or below
        $10,000, or the conduct of a transaction, or series of currency transactions,
        including transactions at or below $10,000.  The transaction or transactions need
        not exceed the $10,000 reporting threshold at any single financial institution on any
        single day in order to constitute structuring within the meaning of this definition.  

31 C.F.R. § 103.11(gg) (emphasis added).  Additionally, in United States v. Davenport,
929 F.2d 1169, 1173 (7th Cir. 1991), this court held that § 5324(a)(3) can apply to financial
transactions that were conducted on separate days.  There is no colorable argument for why
§ 5324(a)(3) should be confined only to transactions that occur during a single day; in fact,
as the government correctly points out, such a construction would undermine the purpose
of the provision by providing a roadmap for legally evading the reporting requirements.3


        3
         Aljabri also argues that his convictions on these five structuring counts should be vacated on
the grounds that the government’s theory at trial was inconsistent with the language of the superceding
indictment, which alleged that each set of structured transactions was “conducted” on the same day.
This “variance” claim was first raised in Aljabri’s reply brief and is therefore forfeited.  United States v.
                                                                                              (continued...)
No. 07‐3391                                                                                 Page 7

       Finally, Aljabri attacks his structuring convictions (all of them this time) on the
ground that the government failed to establish that he had the requisite intent to structure. 
This argument is without merit.  In addition to the hefty circumstantial evidence the
government presented relating to Aljabri’s consistent practice of conveniently withdrawing
large sums of money in short intervals just under the $10,000 reporting threshold, there was
also the testimony of Special Agent Yoder that Aljabri acknowledged his awareness of the
reporting requirements.  When viewed in total, there is more than enough evidence to
uphold the jury’s verdict, particularly in light of the high burden Aljabri must meet to
prevail on a sufficiency challenge.  See, e.g., United States v. Bustamante, 493 F.3d 879, 884 (7th
Cir. 2007) (“[T]he Court will reverse only if ‘the fact finderʹs take on the evidence was
wholly irrational.’” (quoting United States v. Hoogenboom, 209 F.3d 665, 669 (7th Cir. 2000))). 




                                            III. Conclusion

       Aljabri’s money‐laundering convictions are VACATED, and his structuring
convictions are AFFIRMED.  This case is REMANDED to the district court for resentencing
on the surviving wire‐fraud and structuring counts. 




        3
         (...continued)
Boyle, 484 F.3d 943, 946 (7th Cir. 2007).